Citation Nr: 9911618	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
August 1968, as well as unverified periods of service in the 
Air Force Reserve and the Army National Guard.  The veteran 
notes that he was assigned to inactive Reserve duty from 
August 1968 to December 1970, the Army National Guard from 
May 1977 to February 1981, and the Air Force Reserve from 
February 1981 to at least May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a heart disorder is not accompanied by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim to 
establish service connection for a heart disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Additionally, for certain cardiovascular disorders, 
service connection may be established by presumption if there 
is evidence that any such disorder was manifest to a degree 
of at least 10 percent during the year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active 
duty for training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Reserves means a 
member of a reserve component of one of the Armed Forces, 
including the Air Force Reserve and Army National Guard of 
the United States.  See 38 U.S.C.A. § 101(26), (27).  In the 
present case, as the veteran had service in the United States 
Air Force, the Air Force Reserve, and the Army National 
Guard, he may be service-connected for his claimed disorder 
if there is competent medical evidence of a current heart 
disorder that is causally related to an incident of his 
active military service, an injury or disease that occurred 
during active duty for training, or an injury that occurred 
during inactive duty training.  Otherwise, mere presence in 
the Reserves or National Guard does not constitute qualifying 
service for compensation for injury or disease incurred in 
service.  

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran's service medical records from his active 
military service, from December 1964 to August 1968, 
inclusive of enlistment and separation medical examinations, 
are negative for any heart abnormality or diagnosis of a 
heart disorder.  No heart abnormality was shown on a VA 
medical examination in June 1969.  On a medical evaluation at 
enlistment in the Air Force Reserve in January 1981, there 
was shown to an early Grade III/VI systolic murmur.  His 
electrocardiogram at that time identified poor R-wave 
progression.  No pertinent diagnosis was rendered.  Records 
from the veteran's Reserve service, dated in August 1984, May 
1988, and February 1992, indicate that the veteran had a 
heart murmur.  

The Board acknowledges that there is no dispute that the 
veteran currently has a heart disorder.  In that regard, VA 
examination in January 1993 identified a Grade II/VI systolic 
murmur at the left sternal border, without a rub or gallop.  
A diagnosis of mitral insufficiency, secondary to rheumatic 
heart disease, was noted on a VA examination in February 
1994.  In October 1994, the veteran underwent a VA 
examination and was diagnosed with mitral valve insufficiency 
due to rheumatic valvular disease.  It was noted that the 
veteran had rheumatic fever when he was 12 years old.  
Objective examination revealed a mitral soft blowing murmur 
in the heart, but there were no signs of congestive heart 
failure.  A March 1996 VA hospitalization record reveals that 
the veteran underwent an aortic valve replacement and a 
mitral commissurotomy.  

However, despite the presence of a current heart disorder, 
the missing element in this case is competent medical 
evidence of a nexus, or link, between the veteran's current 
heart disorder and an incident of the veteran's military 
service.  For that reason, as is explained below, the 
veteran's appeal must fail as not well grounded.

As noted above, the veteran reported a history of rheumatic 
fever as a child.  However, to the extent that the veteran 
may have had a heart disorder pre-existing his entry onto 
active duty, there is no medical evidence of record that any 
pre-existing condition was aggravated in service, beyond the 
normal progress of the disorder.  See 38 C.F.R. § 3.306(a).  
In fact, no abnormality whatsoever of the veteran's heart is 
shown on active duty.  Furthermore, there is no evidence that 
the veteran developed a heart disorder to a compensable 
degree during the first year following his separation from 
active service.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Lacking as well is 
competent medical evidence of a nexus between a current heart 
disorder and the any of the following: (a)  An incident of 
the veteran's active military service, (b) an injury or 
disease that occurred during active duty for training, or (c) 
an injury that occurred during inactive duty training.  See 
Epps, 126 F. 3d at 1468. 

The Board acknowledges the veteran's contentions, as 
presented in his October 1996 hearing testimony, that he was 
treated for a heart murmur in service, and that he felt his 
current heart condition is related to his inservice exposures 
to chemical and various types of fuels.  However, as the 
veteran does not appear to have had any medical training or 
expertise, his unsupported assertions do not constitute 
competent evidence of the required medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  
See also Grottveit, 5 Vet. App. at 93 (lay assertions of 
medical [etiology] cannot constitute evidence to render a 
claim well grounded under section 5107(a)).  The undesigned 
notes that no medical professional has opined that the 
incurrence or aggravation of the veteran's heart disorder is 
the result of any inservice event, including exposure to 
chemicals or certain types of fuels.  

In the absence of competent medical evidence of a current 
diagnosis of a heart disorder, which is medically linked to 
the veteran's military service, or other evidence satisfying 
the Savage criteria, the appeal must fail as not well 
grounded. 

As the veteran has not presented evidence of a well grounded 
claim, VA is under no further duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for a heart disorder.  Id.; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of heart disorder, as well as competent medical 
evidence of a nexus or link between a current heart disorder 
and an incident of the veteran's active military service, or 
an injury or disease that occurred during active duty for 
training, or an injury that occurred during inactive duty 
training.


ORDER

In the absence of evidence of a well grounded claim, service 
connection for a heart disorder is denied.  



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

